Title: From John Adams to John Quincy Adams, 7 December 1818
From: Adams, John
To: Adams, John Quincy



Quincy Decr. 7. 1818

I thank you, my dear Son, for your Letters and for the Presidents Speech, which is Consolation for all our Miseries for 60 Years. But I must have done with public affaires.
Your Sons who behave well have been with Us last Week. They leave Us this morning for their School.
Mr and Mrs Clark, and my little darling Susanna Maria were comfortably lodged last Night at Dedham on their Way to Washington or rather Georgetown.
Louisa and I are left alone in the Parlour. We have three Stout fellows in the neighbouring Appartment vulgarly called the Kitchen, and three good Girls. This is our present Family.
You must not think of visiting me till August or September.
Beg the favour of your Lady to make me her confidential Correspondent as She did her Mother. Her Journal was a delicious Repast to Us both. And tell her I can be as discreet as her and your Mother was.
Adieu, My dear Son and Daughter.
John Adams
P.S. Trumbull Quincy and Shaw laid Siege to me on Saturday and carried me by Storm to Boston to See the Picture. I was foolishly complaisant enough to take of my hatt, and caught the Pip. The Air of that Hall is changed. I never caught Cold there before.


J.A.